                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

                                                )
    BRYAN E. SHEPPARD,                          )
                                                )
                                Plaintiff,      )
                                                )       Case No. 4:17-cv-1037-NKL
    v.                                          )
                                                )
    UNITED STATES DEPARTMENT OF                 )
    JUSTICE,                                    )
                                                )
                                Defendant.      )
                                                )

                                             ORDER

         Under the Freedom of Information Act (“FOIA”) Plaintiff Bryan Sheppard is seeking

records concerning a Department of Justice (“DOJ”) investigation into a 1988 arson prosecution

in Kansas City, Missouri. See generally Doc. 17; Doc. 27; Doc. 88. The Court now GRANTS

summary judgment in part based on the issues previously raised by the parties in their motions

for summary judgment. See Doc. 17; Doc. 27. The DOJ shall produce the documents identified

herein, with the appropriate redactions, to Mr. Sheppard within sixty days of this Order.1

         I.     Factual Background

                A. The Fire

         In the early morning hours of November 29, 1988, six firefighters responded to a trailer

fire, burning at a highway construction site in Kansas City, Missouri.2 Shortly after the


1
 In setting this deadline, the Court has already taken into consideration the pressures and
difficulties posed by the ongoing COVID-19 Pandemic. No extensions will be granted absent
extraordinary circumstances.
2
 Unless otherwise stated, the facts presented are drawn from the parties’ cross motions for
summary judgment, supporting declarations, and the Final Memorandum that was most recently


                                                    1

          Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 1 of 43
firefighters arrived, the burning trailer, which contained 25,000 pounds of ammonium nitrate and

fuel oil, blew up, killing all six firefighters. Soon after, a second explosion occurred. The blasts

were strong enough to knock “homes off foundations” and “could [be] heard [from] miles

away.” Doc 27-2, at 8, 40.

       State and federal investigators set out to determine whether arson caused the explosions.

Originally, state officials investigated several individuals who resided in the area, and federal

investigators focused on potential connections to organized crime. See Doc 102-1, at 91. In the

state investigation, an informant implicated Mr. Sheppard, who lived near the explosion site. But

the investigation was later abandoned “after [the] jailhouse informant [] was found to have

fabricated his information and several other witnesses refused to testify after being housed with

Sheppard in prison.” Id. The federal investigation also went dormant. Id.

               B. The Prosecution

       In 1994, the federal investigation was revived by a task force led by the Bureau of

Alcohol, Tobacco and Firearms (“ATF”). The renewed investigation identified dozens of people

who claimed to have heard admissions from five individuals about their involvement in the

arson. Doc 102-1, at 91. Mr. Sheppard, as well as Darlene Edwards, Richard Brown, Earl

“Skip” Sheppard, and George “Frank” Sheppard were all identified. Id. at 18. In 1996, those

five individuals were indicted on arson charges. United States v. Sheppard, No. 96-CR-0085-




produced to Sheppard in redacted form. See Doc. 21; Doc. 27-1; Doc.31. “The [] facts, and the
inferences to be drawn from them, are to be construed in the light most favorable to the FOIA
requester.” Pollack v. U.S. Bureau of Prisons, 879 F.2d 406, 409 (8th Cir. 1989).


                                                  2

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 2 of 43
FJG (W.D. Mo.). After a seven-week trial, a jury found all five defendants guilty of aiding and

abetting an act of arson, and each defendant received a life sentence.3 Id.

               C. Kansas City Star Articles

       Between 2007 and 2009, the Kansas City Star (“the Star”) published articles alleging

government misconduct in the Sheppard case. Doc. 102-1, at 89. The Star’s “articles asserted

that several government witnesses lied at trial,” “government representatives used coercive

tactics . . . to fabricate inculpatory evidence or to dissuade witnesses from testifying about

exculpatory evidence,” and “that suppressed and/or newly-discovered evidence indicated that

persons other than the convicted defendants carried out the arson.” Id.; see also Doc. 27-2, at 39.

For example, the Star reported that a “key witness in the case” said “she was pressured to lie at

the trial about overhearing [the defendants] planning a theft at the construction site.” Doc. 27-2,

at 12. Further, the Star reported that, in several respects, trial testimony conflicted with earlier

statements made by the witnesses. Id. at 9.

               D. Department of Justice Review

       In July 2008, the United States Attorney for the Western District of Missouri asked the

DOJ to review the Star’s allegations. Doc. 102-1, at 93. The Office of the Deputy Attorney

General assigned the DOJ’s Criminal Division to review the allegations. Id. The Criminal

Division Review Team (“Review Team”) included a Criminal Division prosecutor and a Special

Agent from the DOJ’s Office of Inspector General. A Special Agent from the ATF “was




3
  Mr. Sheppard was released from prison in 2017, after the Supreme Court held that mandatory
life sentences without parole for those under the age of 18 at the time of their crimes violated the
Eighth Amendment and held that the rule applied retroactively. Miller v. Alabama, 567 U.S. 460
(2012); Montgomery v. Louisiana, 577 U.S. 190 (2016).
                                                  3

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 3 of 43
assigned to act as a liaison with the ATF, providing assistance in obtaining relevant reports and

information.” Id.

       Over the next three years, the Review Team “conducted an extensive investigation.” Id.

This process included interviews with third parties who interacted with the prosecution during

the criminal investigation and trial. The review team also interviewed law enforcement and

agency personnel who helped with the criminal investigation and prosecution. The substance of

each interview was documented in a Memoranda of Investigation (“MOI”). When the

investigation closed in July 2011, the Review Team published a Final Memorandum describing

its investigation and conclusions. Doc. 102-1, at 88. At first, the Final Memorandum was not

public. After requests by the Star, a heavily redacted version was produced. Doc. 27-1, at 17;

Doc. 22, at 1 n.1.

       II.     Procedural Background

   In December 2017, Mr. Sheppard filed this case seeking documents from the DOJ’s internal

investigation. The case was originally assigned to Judge Smith and was reassigned in August

2020. While the case was assigned to Judge Smith, the parties filed cross motions for summary

judgment. See Doc. 22; Doc. 27-1; Doc. 31; Doc. 32. Mr. Sheppard argued (1) the DOJ failed to

conduct an adequate search, (2) the claimed exemptions did not apply, and (3) the DOJ did not

release all reasonably segregable information. Judge Smith denied the parties’ cross motions for

summary judgment, finding that the DOJ had not conducted a sufficient search and a

determination on the merits of Sheppard’s claim could not be made until a sufficient search was

completed.

       Over the next year and half, between August 2019 and December 2020, the DOJ failed

numerous times to comply with Judge Smith’s orders, particularly regarding the adequacy of the



                                                 4

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 4 of 43
DOJ’s searches. Mr. Sheppard represented that, because the DOJ failed to conduct adequate

searches, describe those searches with clarity, and compile a comprehensive Vaughn index, he

was unable to effectively challenge the DOJ’s withholdings. See e.g., Doc. 46; Doc. 73. Judge

Smith found the DOJ’s “efforts to avoid or forestall searching for responsive records . . .

disconcerting, at best.” Doc. 47, at 17.

       Judge Smith ultimately denied the parties’ cross-motions for summary judgment because

of the incomplete record and set deadlines by which the parties were to renew their motions.

Neither party did so. Nevertheless, after subsequent productions by the DOJ positioned the

matter for resolution, Judge Smith found that, “[b]ecause the parties have already briefed their

legal arguments[,] . . . all that is needed is the identification of which documents Plaintiff

believes were wrongfully withheld and what portions of documents were improperly redacted.”

Doc. 72.

       Mr. Sheppard provided the Court with his identification of improperly withheld

documents and redactions, and the Court heard oral argument. See Doc. 99. All that remains is

to address the issues raised in the parties’ previously filed motions for summary judgment.4

These issues are ripe, and further briefing is not necessary.5




4
 The Court will address Doc. 86, Mr. Sheppard’s Motion for Attorney Fees and Sanctions, by
separate order.
5
  Both parties agreed this case should be decided on summary judgment, and both parties filed
briefing with their respective arguments. The record does not suggest either party had reason to
expect additional summary judgment briefing after the date set by Judge Smith. Accordingly,
both parties had sufficient notice that the Court would be considering the merits of this case
under Rule 56. Cf. Bendet v. Sandoz Pharm. Corp., 308 F.3d 907, 912 (8th Cir. 2002); see also
Interco Inc. v. Nat’l Sur. Corp., 900 F.2d 1264, 1269 (8th Cir. 1990) (“[A] federal district court
may grant summary judgment, pursuant to [Rule] 56, sua sponte, provided that the party against
whom judgment will be entered was given sufficient advance notice and an adequate opportunity
to demonstrate why summary judgment should not be granted.”).
                                                  5

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 5 of 43
       III.    Legal Standard

               A. Summary Judgment

       Rule 56 of the Federal Rules of Civil Procedure applies to FOIA cases. Miller v. U.S.

Dep’t of Agric., 13 F.3d 260, 262 (8th Cir. 1993). A defendant agency seeking summary

judgment in a FOIA case must demonstrate that no material facts are in dispute, that it has

conducted an adequate search for responsive records, and that each responsive record that it has

located has been produced to the plaintiff or is exempt from disclosure. Students Against

Genocide v. U.S. Dep’t of State, 257 F.3d 828, 833 (D.C. Cir. 2001); Miller v. U.S. Dep’t of

State, 779 F.2d 1378, 1382 (8th Cir. 1985). “The underlying facts, and the inferences to be

drawn from them, are to be construed in the light most favorable to the FOIA requester.”

Pollack, 879 F.2d at 409.

               B. Freedom of Information Act (FOIA)

       FOIA entitles interested parties to request records from government agencies and

empowers federal courts to order that any record improperly withheld must be produced. See 5

U.S.C. § 552(a)(3)(A); 5 U.S.C. § 552(a)(4)(B); see also U.S. Dep’t of Justice v. Reporters

Comm. for Freedom of the Press, 489 U.S. 749, 755 (1989). FOIA “expressly places the burden

‘on the agency to sustain its action’ and directs the district courts to ‘determine the matter de

novo.” Reporters Comm., 489 U.S. at 755 (quoting 5 U.S.C. § 552(a)(4)(B)). There is a “strong

presumption in favor of disclosure” under FOIA. Nat’l Ass’n of Home Builders v. Norton, 309

F.3d 26, 32 (D.C. Cir. 2002).

       That said, Congress exempted nine categories of documents from FOIA’s broad sweep.

5 U.S.C. § 552(b). The statutory exemptions are to be “narrowly construed.” Nat’l Ass’n of




                                                  6

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 6 of 43
Home Builders, 309 F.3d at 32 (quoting Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976));

Hulstein v. Drug Enf’t Admin., 671 F.3d 690, 694 (8th Cir. 2012).

       IV.    Disputed Documents

       Mr. Sheppard identifies specific documents that he alleges the DOJ improperly redacted

or withheld. See Doc. 88. Mr. Sheppard groups these documents into three categories: (1) the

Final Memorandum – Vaughn Index Documents (“VID”)6 69 and 121; (2) Memoranda of

Investigation (“MOI”) – VID 9–14, 17, 23–38, 42–51, 58–61, 63, 65–68, 131–160,7 and 549; and

(3) Documents Created After the Final Memorandum was Submitted – VID 128–131, 521, and

527. Doc. 88, at 2–3.8

              A. Final Memorandum and Memoranda of Investigation

       Mr. Sheppard argues the Final Memorandum and MOIs should be released in full. The

DOJ claims three exemptions, 6, 7(C), and 7(D), to justify redacting these documents.9 The DOJ

released the Final Memorandum—listed at VID 69 and 121—in part with redactions for the

names and identifying information of third parties and agency employees, as well as most of the


6
 To avoid confusion, the Court uses “ECF” or “Doc” to identify documents filed on ECF and
“VID” to identify documents listed in the Vaughn index.
7
 The Vaughn index skips from VID 158 to VID 160 and does not include a VID 159 because
VID 159 “was duplicative” of VID 63. Doc. 71-2, at 205. The Vaughn index also skips from
VID 148 to VID 150 and does not include a VID 149. However, the Vaughn index does not
contain an explanation for this inconsistency. Doc. 71-2, at 197–98.
8
  Although the DOJ subsequently produced additional Vaughn indices, Mr. Sheppard identifies
documents based on the August 14, 2020 Vaughn index. Doc. 71-2. To maintain consistency,
the Court will do the same.
9
  While the Vaughn index lists Exemption 5 as a reason for redacting the Final Memorandum,
the version that was most recently produced to Sheppard does not contain information redacted
pursuant to Exemption 5. Moreover, during oral argument the DOJ affirmed that it was not
claiming that Exemption 5 applied to the Final Memorandum. Doc. 99. Accordingly, the Court
will not address whether Exemption 5 applies.


                                               7

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 7 of 43
content of the interviews. The MOIs were either redacted or withheld entirely, depending on the

interviewee. Because the Review Team utilized the MOIs to write the Final Memorandum, and

relies upon the same exemptions to withhold them, the Court generally addresses the Final

Memorandum and MOIs together.

                         The MOIs Generally

          The MOIs can be grouped into three categories.10 First, are the MOIs that discuss third

parties interviewed about their experience with the arson case, but who were not themselves

implicated (“Third-Party MOIs”); Third Party MOIs are contained in VID 9–14, 17, 23, 25, 28–

29, 31–35, 37, 42–49, 142, and 157. See Doc. 71-2. Seven of the Third-Party MOI interviewees

signed privacy waivers. 11 Those seven MOIs were released in part, with redactions pursuant to

Exemption 6 and Exemption 7(C). Doc. 71-2, at 9. For the remaining Third-Party MOI

interviewees without privacy waivers, the DOJ withheld the documents in full pursuant to

Exemption 6 and Exemption 7(C). Twelve of the Third-Party MOI interviewees also spoke with

the Star about their involvement with the investigation.12

          Second, are nine MOIs that identify individuals accused, but ultimately not charged, in

the underlying arson (“Accused MOIs”). Those MOIs are listed at VID 51, 140, 143A, 143B,


10
   For ease of reference, the Court will refer to all the MOI interviewees collectively as “MOI
Interviewees.”
11
  Seven people identified in the Final Memorandum and MOIs executed privacy waivers:
Carrie Neighbors (VID 10, VID 48), Shannon Reimers (VID 12), Nadine Brown (VID 13), Pattie
Smith (VID 25), Debra Cearley (VID 29), Mike DeMaggio (VID 43), Buster Hower (VID 45),
and Larry Summers (VID 157). See Doc. 27-2, at 44-53. As a result, it appears no further
productions are required because the minimal remaining redactions were applied to shield the
identities of private citizens who were not involved in the investigation and agency personnel,
but to the extent additional redactions inconsistent with this Order were applied, they should be
removed. See U.S.C. § 552(b)(7)(C).
12
     Those MOIs are listed at VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142.

                                                   8

           Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 8 of 43
148, 150, 155A, 155B, and 549. See Doc. 71-2. None of these individuals executed privacy

waivers, and the MOIs were all withheld. None of these individuals spoke to the Star.

       Finally, the Review Team interviewed DOJ attorneys and law enforcement agents

associated with the underlying arson investigation. MOIs reflecting these interviews (“Agency

MOIs”) are listed at VID 24, 26–27, 30, 36, 38, 50, 141, and 145.13 The DOJ withheld these

documents in full pursuant to Exemptions 6 and 7(C).

                      Exemptions 6 and 7(C)

       The Court will begin with Exemptions 6 and 7(C), as they are the Exemptions upon

which the DOJ most heavily relies. FOIA Exemptions 6 and 7(C) are meant to recognize that

“individual privacy interests may justify limiting public disclosure of governmental information

in certain contexts.” See Lahr v. Nat’l Transp. Safety Bd., 569 F.3d 964, 973 (9th Cir. 2009)

(citing U.S. Dep’t of State v. Ray, 502 U.S. 164, 174–75 (1991)). Exemption 6 protects from

disclosure “personnel and medical files and similar files the disclosure of which would constitute

a clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). Exemption 7(C)

protects from disclosure “records or information compiled for law enforcement purposes, but

only to the extent that the production of such law enforcement records or information could

reasonably be expected to constitute an unwarranted invasion of personal privacy.” 5 U.S.C. §

552(b)(7)(C). “[B]ecause Exemption 7(C) permits withholding of [] records if disclosure would

constitute an ‘unwarranted’ invasion of personal privacy, while Exemption 6 requires a ‘clearly

unwarranted’ invasion to justify nondisclosure, ‘Exemption 7(C) is more protective of privacy




13
   The Vaughn index shows that VID 24 is an MOI of an interview of a retired Dept. of Labor,
OIG, Special Agent. Doc. 71-2, at 25. VID 26-27, 30, 36, 38, 141, and 145 are MOIs of 2008
interviews of ATF Special Agents. Doc. 71-2, at 26-27, 34, 36. VID 50 is a memorialization of
a December 2, 2009, interview with a DOJ witness.
                                                9

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 9 of 43
than Exemption 6’ and thus establishes a lower bar for withholding material.” ACLU v. Dep’t of

Justice, 655 F.3d 1, 6 (D.C. Cir. 2011) (citing U.S. Dep’t of Defense v. FLRA, 510 U.S. 487, 496

n.6 (1994)) (emphasis in original). Thus, even though the DOJ relied on Exemptions 6 and 7(C),

the Court “need only consider whether [the DOJ] properly invoked Exemption 7(C).” Id.; see

also Roth v. Dep’t of Justice, 642 F.3d 1161 (D.C. Cir. 2011) (drawing the same conclusion).

       To determine whether the DOJ properly invoked Exemption 7(C), the Court must first

evaluate whether the withheld records were compiled for a law enforcement purpose. Tax

Analysts v. IRS, 294 F.3d 71, 78 (D.C. Cir. 2002). If they were, the Court must decide whether

disclosing the records would reasonably result in an “unwarranted” invasion of privacy.

Hulstein, 671 F.3d at 695. This requires that the records implicate a substantial, as opposed to a

de minimis, privacy interest. Id. If a substantial privacy interest is identified, the Court must

analyze any countervailing public interest in the withheld records. If the records implicate a

substantial privacy interest and the public has an interest in their disclosure, the Court will weigh

the competing interests to determine whether disclosure is appropriate.

                       a. Law Enforcement Purposes

       The Final Memorandum and all the related MOIs were compiled for law enforcement

purposes. A record is compiled for law enforcement purposes when (1) “the investigatory

activity that gave rise to the documents is related to the enforcement of federal laws, and” (2)

“there is a rational nexus between the investigation and the agency’s law enforcement duties.”

Tax Analysts, 294 F.3d at 78; Blackwell v. FBI, 646 F.3d 37, 40 (D.C. Cir. 2011) (quoting

Campbell v. Dep’t of Justice, 164 F.3d 30, 32 (D.C. Cir. 1998)); Bartko v. Dep’t of Justice, 898

F.3d 51, 64 (D.C. Cir. 2018). The inquiry focuses “on how and under what circumstances the

requested files were compiled,” and “whether the files sought relate to anything that can fairly be



                                                 10

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 10 of 43
characterized as an enforcement proceeding.” Jefferson v. Dep’t of Justice, 284 F.3d 172, 176

(D.C. Cir. 2002). A court “is ‘more deferential’ to the agency’s claimed purpose for the

particular records” when that agency’s primary function is law enforcement. Pub. Empls. For

Envtl. Resp. v. U.S. Section, Int’l Boundary & Water Comm’n, U.S.-Mex., 740 F.3d 195, 203

(D.C. Cir. 2014) (quoting Tax Analysts, 294 F.3d at 77).

                                    The Enforcement of Federal Law

        Both the Final Memorandum and the MOIs were compiled in furtherance of the DOJ’s

law enforcement mission. The DOJ began its review “to avoid any appearance of partiality” in

the original arson prosecutions and to determine “whether the allegations raised in the Star

[were] supported by evidence.” Doc. 102-1, at 89. While “[i]nternal agency investigations

present special problems in the Exemption 7 context, for it is necessary to distinguish between

those investigations conducted ‘for a law enforcement purpose,’ and those in which an agency,

acting as the employer, simply supervises its own employees[,]” the DOJ’s investigation was not

initiated simply to supervise its employees. Stern v. FBI, 737 F.2d 84, 89 (D.C. Cir. 1984).

“[A]n agency’s investigation of its own employees is for law enforcement purposes . . . if it

focuses directly on specifically alleged illegal acts, illegal acts of particular identified officials,

[or] acts which could, if proved, result in civil or criminal sanctions.” Id. (quoting Rural

Housing Alliance v. Dep’t of Agric., 498 F.2d 73, 81 (D.C. Cir. 1974).

        The Review Team’s investigation had a concrete law enforcement purpose. The Review

Team focused on discrete allegations that “government representatives used coercive tactics . . .

to fabricate inculpatory evidence or to dissuade witnesses from testifying about exculpatory

evidence.” Doc. 21-1, at 26. This moves the investigation, while internal, into the law

enforcement realm. See e.g., Stern, 737 F.2d at 90 (finding a law enforcement purpose where



                                                   11

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 11 of 43
“[t]he Attorney General directed the FBI to conduct an investigation to ascertain the causes of a

possible cover-up of illegal activity by the FBI”); Jefferson, 284 F.3d at 177 (“Thus, if the

investigation is for a possible violation of law, then the inquiry is for law enforcement purposes,

as distinct from customary surveillance of the performance of duties by government

employees.”); Kimberlin v. Dep’t of Justice, 139 F.3d 944, 948 (D.C. Cir. 1998) (finding the

OPR investigation at issue “was conducted in response to and focused upon a specific,

potentially illegal release of information by a particular, identified official,” and consequently

was compiled for law enforcement purposes). At bottom, the investigation was targeted at

identifying—and rectifying—potential violations of the law.14

                                   Nexus

       After proving a law enforcement purpose, the DOJ must show that there is a rational

nexus between the investigation at issue and the agency’s law enforcement duties. Blackwell,

646 F.3d at 40; Bartko, 898 F.3d at 64. The DOJ argues that the purpose of the investigation was

to evaluate the “veracity of the Star’s allegations concerning prosecutorial misconduct” and thus

“readily meets” the nexus requirement. See Doc. 22, at 9. Mr. Sheppard counters that, because

the review was “never intended to be a re-investigation of the arson, and because no criminal

charges were contemplated[,]” there is no nexus between the review and the DOJ’s law

enforcement mandate. Doc. 27-1, at 32. True, DOJ never intended to re-investigate the arson,

but that is not the end of the Court’s analysis. Law enforcement, as used in Exemption 7, “refers

to the act of enforcing the law, both civil and criminal.” Pub. Empls. For Envtl. Resp., 740 F.3d




14
  Sheppard relies on Casa de Md. v. Dep’t of Homeland Sec., to suggest the DOJ’s investigation
did not serve a law enforcement purpose. 409 Fed. Appx. 697 (4th Cir. 2011). However, there,
the Fourth Circuit seems to have assumed the law enforcement threshold inquiry had been
satisfied. Id. at *3. Accordingly, the case is not persuasive.
                                                 12

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 12 of 43
at 203 (holding that law enforcement entails more than just investigating individuals following

crimes). Although any perpetrators of the underlying arson were never directly within the scope

of the review, the review was intended to address potential prosecutorial or investigator

misconduct stemming from the arson prosecution. If the Star’s allegations had been confirmed,

criminal and/or civil liability could have followed.

       What’s more, the DOJ’s mandate includes “ensur[ing] fair and impartial administration

of justice for all Americans.” See Dep’t of Justice, About DOJ, https://www.justice.gov/about.

Had the DOJ uncovered wrongdoing, its mandate would have included ensuring justice was done

for anyone wrongfully convicted because of the misconduct. Accordingly, there is a sufficient

nexus between the purposes of the DOJ’s review and the DOJ’s overall law enforcement

mission.

       Because the investigation, and the associated records, were compiled in the furtherance of

the enforcement of federal law, and because there is a nexus between the investigation and

DOJ’s law enforcement mandate, the records had a law enforcement purpose.

                       b. Exemption 7(C)’s “Unwarranted” Invasion of Privacy

       Exemption 7(C) only protects against the disclosure of law enforcement records that

“could reasonably be expected to constitute an unwarranted invasion of personal privacy.” 5

U.S.C. § 552(b)(7)(C); Hulstein, 671 F.3d at 695. The privacy analysis “requires that we first

determine whether disclosure of the files ‘would compromise a substantial, as opposed to de

minimis, privacy interest,’ because ‘[i]f no significant privacy interest is implicated, . . . FOIA

demands disclosure.” Multi Ag Media, LLC v. Dep’t of Agric., 515 F.3d 1224, 1229 (D.C. Cir.

2008) (quoting Nat’l Ass’n of Retired Fed. Emps. v. Horner (“NARFE”), 879 F.2d 873, 874

(D.C. Cir. 1989)). “A substantial privacy interest is anything greater than a de minimis privacy



                                                  13

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 13 of 43
interest.” Am. Farm Bureau Fed’n v. EPA, 836 F.3d 963, 970 (8th Cir. 2016). Finding a

substantial privacy interest does not conclude the inquiry; it simply allows the Court to balance

individual privacy concerns against the public interest in disclosure. Id.

       Three groups’ privacy interests are at stake here: (1) Third-Party MOI interviewees who

discussed their experience with the underlying criminal trial; (2) Accused MOI interviewees; and

(3) Agency MOI interviewees. Within each group, two types of privacy interests are implicated;

first, a privacy interest in any identifying information—including names, addresses, phone

numbers, and any other information that could be traced to an individual; and second, a privacy

interest in the substance of the information disclosed during the interviews. Am. Farm Bureau

Fed’n, 836 F.3d at 973–74 (distinguishing between privacy interests in identifying and non-

identifying information); Rose v. Dep’t of Air Force, 495 F.2d 261, 267 (2d Cir. 1974) (holding

that the histories of individual cadets constitute identifying information because individuals

familiar with the events could link the anonymous summaries to specific people).

                                  Identifying Information

       To begin, all three groups have a significant privacy interest in any identifying

information.15 Indeed, the privacy interests of all persons mentioned in law enforcement records,

including investigators, suspects, witnesses, and informants, are more than de minimis.

Schrecker v. Dept’ of Justice, 349 F.3d 657, 661 (D.C. Cir. 2003); Multi Ag Media, 515 F.3d at

1229-30. Identification could lead to harassment and speculation, and there is “legitimate cause




15
   Mr. Sheppard does not ask the Court to order the DOJ to disclose the identities of any DOJ
employees contained within the withheld or redacted records. See Doc 88, at 2 n.2 (“[Mr.
Sheppard] does not request that the redactions of names or other identifying information of
agency employees be removed.”). Accordingly, the Court will not further address the privacy
interests the DOJ Review Team members or Agency MOI interviewees have in their identities,
because Mr. Sheppard does not seek that information.
                                                14

       Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 14 of 43
to conclude disclosure of the identity of any cooperating individuals could subject them to

reprisal and have a chilling effect on future cooperation by them [or others] in this or other

cases.” Doc. 22, at 13–14. This interest is especially strong for the Accused MOI interviewees.

ACLU, 655 F.3d at 7 (“Typically, the decision not to prosecute insulates individuals who have

been investigated but not charged from th[e] rather significant intrusion into their lives” caused

by public disclosure); Nation Magazine, 71 F.3d at 896 (holding that “disclosure of the identities

of private citizens mentioned in law enforcement files constitutes an unwarranted invasion of

privacy and is thus exempt”) (emphasis in original).

       Mr. Sheppard states that many of the MOI Interviewees previously spoke with or were

identified by the Star, testified in the Sheppard trial, or both. See Doc. 27-1, at 35; see also

Citizens for Resp. & Ethics in Washington v. Dep’t of Justice, 978 F.Supp.2d 1, 10 (D.D.C.

2013) (holding that a third party’s privacy “interest in a fact already known to the public is

substantially diminished,” particularly when the third party “was the person responsible for

disclosing” the information). While previous publicity is a relevant balancing factor to be

addressed below, even MOI Interviewees publicly identified by the Star maintain more than a de

minimis privacy interest in their names and explicit identifying information contained in

government records. Neely v. FBI, 208 F.3d 461, 464–65 (4th Cir. 2000) (holding “third parties

mentioned or interviewed in the course of the investigation have well-recognized and substantial

privacy interests in the withheld information” regardless of whether “the identities of some or all

of the individuals had been publicly disclosed or were publicly available.”); Reporters Comm.,

489 U.S. at 763 (rejecting the argument that the public availability of information necessarily

renders nonexistent the privacy interest in that information protected by Exemption 7(C))

(emphasis in original).



                                                 15

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 15 of 43
                                   Substance of Interviews

       The substance of the information disclosed during the interviews, however, presents a

different question, and—except for the Accused MOI interviewees—any privacy interests

implicated are significantly weaker. The substance of the interviews reflected in the Third-Party

and Agency MOIs, after redactions are applied to protect identifying information, does not

appear to permit a reader to identify any individual interviewee. As such, the interviewees’

interest in protecting the substance of any interview is de minimis. See, e.g., Citizens for Resp. &

Ethics, 978 F.Supp.2d at 10 (holding that third parties lacked “a privacy interest in the substance

of the files” where their identities had not been previously disclosed, and the substance would

not reveal their identities) (emphasis in original). The Third-Party and Agency MOIs focus on

the five defendants who were convicted of the arson and the DOJ personnel who originally

worked on the case. With any identifying personal information redacted, the MOIs do not permit

the public to identify, harass, or speculate about the individual interviewees or others referenced

by the interviewees. Neely, 208 F.3d at 464–65 (recognizing the substantial privacy interests of

third parties in the nondisclosure of their identities and connection with investigations). This is

true even for Agency MOI interviewees. The Agency MOIs, stripped of identifying information,

do not appear to contain any unique details that would reveal any individual DOJ employee, law

enforcement tactics or strategy in general, or any other protectable privacy interest.

       That said, the substance of the Accused MOIs does implicate substantial privacy interests

because the interviewees’ responses contain details that can be used to identify the individual

interviewees. Rose, 495 F.2d at 267 (holding that the histories of individual cadets contained in

agency records constituted identifying information because individuals familiar with the events




                                                 16

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 16 of 43
could link the anonymous summaries to specific people). Therefore, the privacy interest is more

than de minimis.

       Accordingly, all interviewees maintain a substantial privacy interest in their identities.

Accused MOI interviewees also have a substantial privacy interest in the substance of their

interviews, because their interviews clearly reflect unique details, beyond the interviewee’s

personal information, that would permit identification.

       The Court must now determine whether the public has a countervailing interest in the

disclosure of the identities of the Third-Party and Accused MOI interviewees and the substance

of the Accused MOIs. As discussed above, because Third-Party and Agency MOI interviewees

do not have a privacy interest in the substance of their interviews, the Court need not consider

the public’s countervailing interest; Exemption 7(C) simply does not exempt these records from

disclosure.16

                       c. Public Interest in Disclosure

       Once a legitimate privacy interest is implicated, the burden shifts to Mr. Sheppard to (1)

“show that the public interest sought to be advanced is a significant one, an interest more specific

than having the information for its own sake,” and (2) “show the information is likely to advance

that interest.” Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 172 (2004). “[T]he

only relevant public interest in the FOIA balancing analysis is the extent to which disclosure of

the information sought would shed light on an agency’s performance of its statutory duties or

otherwise let citizens know what their government is up to.” Bibles v. Or. Nat. Desert Ass’n.,




16
  Just because the Third-Party and Accused MOI interviewees lack a privacy interest in the
substance of their interviews does not mean that no redactions need to be made. Nothing here
should be read to foreclose any other redactions required by this Order, including redactions
required by Section V below.
                                                17

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 17 of 43
519 U.S. 355, 355–56 (1997) (alternation and internal quotation marks omitted). Accordingly,

the Court must determine whether there is a public interest in the identities of the Third-Party

and Accused MOI interviewees and the substance of the Accused MOI interviewees, as they are

the categories of information sought by Mr. Sheppard for which the interviewees have a privacy

interest.17 It is Mr. Sheppard’s obligation to identify the public’s interest in the specific

information over which a privacy interest is claimed.

       There is a clear public interest in the substance of the investigation—reflected in the

substance of the Accused MOIs—given the implication of government misconduct. See Doc.

27-1, at 33 (Mr. Sheppard identifying the public’s interest in government improprieties); Doc. 99

(the DOJ acknowledging the public interest in the investigation); see also ACLU, 655 F.3d at 12

(suggesting “widespread media attention” is indicative of public interest); Reporters Comm., 489

U.S. at 766 n.18 (explaining that “matters of substantive law enforcement policy . . . are properly

the subject of public concern.”). To successfully invoke the public’s interest in government

impropriety, Mr. Sheppard must assert “more than a bare suspicion” of official misconduct, and

“must produce evidence that would warrant a belief by a reasonable person that the alleged

Government impropriety might have occurred.” Favish, 541 U.S. at 173–74. Mr. Sheppard has

done so. The Star reported that witnesses came forward after Mr. Sheppard’s trial alleging

misconduct, including that several government witnesses lied at trial and that the government

used coercive investigative tactics and suppressed evidence. That these allegations were

investigated and reported by a Pulitzer-prize winning journalist working at a reputable news

outlet pushes the allegations beyond “just a bare suspicion” of official misconduct. See Roth,




17
  Again, because Mr. Sheppard does not seek the identity of any DOJ personnel, the Court does
not address that information. See Doc. 88, p. 2 n.2.
                                                  18

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 18 of 43
642 F.3d at 1180 (reasoning that sworn allegations of misconduct justified more than a bare

suspicion). Accordingly, Sheppard has met his burden of showing a general public interest in

the investigation. Favish, 541 U.S. at 173–74; Roth, 642 F.3d at 1180.

       Whether the public’s interest stretches to the identity of any individual interviewee, or

any third party referenced by them, is a closer question. Because the public has an inherent

interest in discovering “what the Government is up to[,]” the public’s interest reasonably

encompasses the identities of those with whom the Review Team spoke to conduct its review.

Bibles, 519 U.S. at 355–56. As such, the public has an interest in the identities of both the Third-

Party and Accused MOI interviewees. That said, the public does not have an interest in the

identities of any individual referenced in the Third-Party and Accused MOIs that were not

related to the underlying arson investigation.

                       d. Balancing Privacy Interests and Public Interest in Disclosure

       Having established that substantial privacy interests are implicated by some of the

withheld information, and that the public has a substantial competing interest in that information,

the Court must now balance those interests. Favish, 541 U.S. at 741. This review is de novo,

and the DOJ has the burden to sustain its decisions to withhold and redact information.

Reporters Comm., 489 U.S. at 755 (citing 5 U.S.C. § 552(a)(4)(B)). The Court will address the

following privacy interests that conflict with the public’s interest in the withheld records: (1) The

identities of Third-Party MOI interviewees who spoke with the Star, (2) the identities of Third-

Party MOI interviewees who did not speak with the Star, (3) the identities of the Accused MOI

interviewees; and (4) the substance of the Accused MOIs. The Court will not discuss the

strength of any public interest in the substance of the Third-Party MOIs because, as discussed

above, there is no countervailing privacy interest once the identifying information is removed.



                                                 19

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 19 of 43
Nor will the Court weigh any public or privacy interests related to the Agency MOIs. Mr.

Sheppard does not request the identities of any DOJ personnel, and there are no substantial

privacy interests in the substance of the interviews once identifying information is redacted.

                                    Third-Party Interviewees Who Spoke with the Star: VID 9,
                                    11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142

          To begin, several Third-Party MOI interviewees provided information to the Star and

were publicly named as a result.18 The privacy interests of these interviewees must yield to the

public’s interest in understanding the Review Team’s investigation and ultimate conclusions. As

an initial matter, the privacy interests of the Third-Party interviewees who spoke to the Star are

undermined by the fact that their identities are “readily available to the public[,] [which] reduces

. . . the incursion on privacy resulting from disclosure.” ACLU, 655 F.3d at 9. What’s more, the

Final Memorandum and MOIs do not implicate large amounts of additional private information,

such as addresses, telephone numbers, financial status or other personal information that courts

have held to be generally protectable. See Reporters Comm., 489 U.S. at 780 (holding that

release of the contents of a “rap sheet” which may include a record of the subject’s convictions,

constituted an unwarranted invasion of personal privacy under Exemption 7(C)”). If the

interviewees statements to government officials are consistent with their public statements to the

Star, little, if any, privacy is surrendered. Citizens for Resp. & Ethics, 978 F.Supp.2d at 10

(holding that a third party’s “interest in a fact already known to the public is substantially

diminished,” particularly when the third party “was the person responsible for disclosing” the

information). If the Third-Party MOIs contradict the interviewees public statements, the public

has a stronger interest in learning how the DOJ review was impacted.



18
     None of these individuals signed a privacy waiver.

                                                 20

          Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 20 of 43
       At bottom, once the Star’s allegations were publicized and the government responded by

launching an investigation, the public had a strong interest in understanding that investigation

and its outcome. Rose, 425 U.S. at 372 (holding that “the basic purpose of the Freedom of

Information Act [is] ‘to open agency action to the light of public scrutiny.’”). The fact that these

interviewees have already made public statements is enough to pierce the well-established

protection enjoyed by individuals mentioned in law enforcement records.19

       Because the Court finds that the public interest in understanding the internal review

outweighs any privacy interests of people who spoke publicly with the Star, the DOJ must

produce VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 to Mr. Sheppard with the names of

the interviewees unredacted. Redactions can be left in place to protect any additional personal

information of the interviewees. Redactions consistent with Part V below should also be applied.

                                   Third-Party Interviewees Who Did Not Speak with the
                                   Star: VID 28, 32, 33, 34, and 37

       Next, are the Third-Party MOI interviewees who did not speak with the Star, but were

interviewed by the DOJ. These MOIs were withheld in full and were not mentioned in the Final

Memorandum. These MOIs must be redacted to protect the identities of the individual

interviewees, but the substance of the MOIs should be produced after redactions are made to

remove any information explicitly identifying the interviewees in this cateogry. Since these

individuals did not speak with the Star, they have a greater privacy interest in their identities. Cf.




19
   MOI 17 reflects the interview of an individual who spoke to the Star, but requested anonymity.
The request for anonymity strengthens this interviewee’s privacy interest in his/her identity.
While the public does have an interest in assessing the veracity of this interviewee’s statements
and the role the interview played in the DOJ review, that interest is defeated by the interviewee’s
substantial privacy interests. Accordingly, the redactions made in MOI 17 to protect the
interviewee’s identity were proper. The production of VID 17 is also subject to the protections
explained below in Part V.
                                                 21

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 21 of 43
Citizens for Resp. & Ethics, 978 F. Supp. 2d at 10 (holding that where a third party publicly

discloses information, their privacy interest in that information is substantially diminished).

And, because these individuals did not make public statements, there is no way for the public to

compare versions and assess the interviewees’ reliability. This also substantially reduces the

public’s interest in the interviewees’ identities. Here, the public interest does not outweigh the

interviewees’ privacy interests in their names and identifying information. Lahr, 569 F.3d at

975–79 (withholding eyewitnesses’ names where the substance of the eyewitness reports had

already been produced).

       That said, the DOJ has not explained at all—let alone with the necessary particularity—

why the substance of these interviews is not segregable from the names of the interviewees. “An

agency may not automatically withhold an entire document when some information is exempt,

but rather must provide any reasonably segregable portion . . . unless [the segregable portions]

are ‘inextricably intertwined’ with exempt portions.” Madel v. Dep’t of Justice, 784 F.3d 448,

453 (8th Cir. 2015); 5 U.S.C. § 552(b). To the extent these MOIs discuss agency personnel,

individuals unrelated to the underlying arson investigation, or protected individuals discussed in

this Order, their names and any other explicitly identifying information can be redacted. But the

remaining non-exempt content must still be produced. The DOJ will reproduce these MOIs with

redactions to remove the names and identifying information of the interviewees themselves,

agency personnel, and anyone else who did not speak with the Star or who did so but requested

confidentiality. Cf. Barouch v. Dep’t of Justice, 962 F.Supp. 30, 61 (D.C. Cir. 2013) (finding the

government appropriately segregated “names” and “other identifying information of third

parties” and thus “met its burden to release all reasonably segregable material”). Finally, the

production of VID 28, 32, 33, 34, and 37 is subject to the protections explained below in Part V.



                                                 22

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 22 of 43
                                    Accused MOIs: VID 51, 140, 143A, 143B, 148, 150, 155A,
                                    155B, and 549

       The Accused MOIs are listed at VID 51, 140, 143A, 143B, 148, 150, 155A, 155B and

549. For the following reasons, the Accused MOIs, other than MOI 549, must be produced

without redaction to protect the names of the interviewees or other individuals accused, but not

charged, in the underlying arson.

       As discussed above, the Accused MOI interviewees have a substantial privacy interest in

both their identities and the substance of the MOIs, because the substance of the interviews

necessarily identifies individuals accused, but not charged, in the underlying arson. Nation

Magazine, 71 F.3d at 896. However, this privacy interest is diminished because public reporting

has already linked these individuals to the underlying arson investigation. Neely, 208 F.3d at

464-65. Therefore, the weakened privacy interests—while still substantial—are ultimately

defeated by the public’s interest in the DOJ’s review of the allegations of government

misconduct. The public has a substantial interest in both the way the DOJ conducted its

investigation and its conclusion regarding the Star’s allegations, and that interest stretches to the

DOJ’s interactions with the individuals implicated by the Star in the underlying arson. Reporters

Comm., 489 U.S. at 766 n.18 (explaining that “matters of substantive law enforcement policy . . .

are properly the subject of public concern.”). This is especially true considering publicly

reported allegations of government misconduct in the underlying arson prosecution. Favish, 541

U.S. at 173–74; Nation Magazine, 71 F.3d at 896 (permitting disclosure of third-party

information contained in law enforcement records if disclosure would confirm or refute

allegations of illegal agency activity); Roth, 6422 F. 3d at 1183 (finding in favor of disclosure of

FBI records containing third-party information because “it would further the public’s interest in




                                                 23

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 23 of 43
revealing whether the FBI is withholding information that could corroborate the claim of

innocence of a man whom it helped put on death row.”).

       Therefore, the DOJ’s Exemption 7(C) claims fail with respect to VID 51, 140, 143A,

143B, 148, 150, 155A, 155B, 549. Redactions should be applied to protect any personal

information beyond the names of the individuals accused, but not charged, in the underlying

arson, such as phone numbers, addresses, and social security numbers. Further, redactions

should be applied to the extent necessary to protect the identities of any DOJ personnel and any

Third-Party MOI Interviewee who did not speak to the Star, or who did so but requested

anonymity. Finally, redactions should be applied consistent with Section V below.

       While Exemption 7(C) fails to exempt VID 549, the DOJ also invoked Exemption 5,

claiming work product protection, attorney client privilege, and the deliberative process

privilege. See Doc. 71-2 at 406–408. Exemption 5 protects “inter-agency or intra-agency

memorandums or letters that would not be available by law to a party other than an agency in

litigation with the agency.” 5 U.S.C. § 552(b)(5). “[T]his exemption incorporates the privileges

available to Government agencies in civil litigation. That list includes the deliberative process

privilege . . . and attorney work-product privilege.” U.S. Fish and Wildlife Serv. v. Sierra Club,

141 S.Ct. 777, 785 (2021) (citation omitted). VID 549 was properly withheld in full under the

deliberative process privilege. Unlike other MOIs, VID 549 is not simply a summary of a

witness interview. Instead, it contains select information learned from an interviewee and the

Review Team’s interpretations of that information. The document was prepared prior to the

conclusion of the DOJ’s review of the underlying arson investigation, and it was used to help the

Review Team weigh information and reach a conclusion. Id. (explaining that documents are




                                                24

       Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 24 of 43
deliberative if they contain the thoughts and process prior to choosing a final agency policy or

outcome).

                                  Agency MOIs: VID 24, 26, 27, 30, 36, 38, 50, 141, and 145

       Because Mr. Sheppard does not seek the identity of any DOJ personnel, and because

there is no privacy interest in the Agency MOIs once information identifying DOJ interviewees

or investigators is removed, the Agency MOIs should be produced with redactions to protect the

names of DOJ personnel, Third-Party interviewees who did not speak with the Star or who did

so but requested confidentiality, and any other individual referenced but uninvolved with the

underlying arson investigation. Finally, the DOJ’s productions are also subject to the protections

discussed below in Part V.

               B. MOI Emails

       VID 58–61, 63, 65–68, 132–139, 144, 146–147, 151–154, 156, 158, and 160 are emails

between DOJ personnel sent between June 2009 and March 2011 which discuss and attach

various MOIs discussed above (“MOI Emails”). See Doc. 71-2, at 58–74, 184–86. The records

reflecting the emails sent and received by DOJ personnel (“Cover Emails”) were produced and

redacted in part pursuant to Exemptions 6 and 7(C). The MOIs attached to the emails (“Attached

MOIs”) were either withheld in full or redacted in part, if privacy waivers were received,

pursuant to Exemptions 6 and 7(C). Additionally, VID 59 and 63 were redacted in part due to

Exemption 5, attorney work product and the deliberative process privilege. Mr. Sheppard argues

the MOI Emails should be released in full. See Doc. 88, at 3.




                                                25

       Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 25 of 43
                       Exemptions 6 and 7(C)

       To begin, the Attached MOIs reflect the same interviews with the same interviewees as

the MOIs that the Court previously discussed; accordingly, the Attached MOIs should be

produced with the same level of redaction as the corresponding MOI discussed above.

       However, the Cover Emails themselves, including any text in the body of the emails and

in the to/from fields, require a separate analysis. See supra, Part IV.A.2.f. The names of the

individual interviewees whose interviews are discussed in the various Attached MOIs are listed

in the “Attachment” field of the Cover Emails. These names make up most of the redactions in

the Cover Emails.20 Some, but not all, of the names of the DOJ employees who sent and

received the emails are also redacted. As discussed above, the names of Third-Party MOI

interviewees who spoke with the Star and those accused, but not charged, in the underlying

arson, are not protected. The DOJ must unredact those names. The public’s interest outweighs

these individuals’ privacy interests, though only with regards to their names.

       The names of Third-Party interviewees who did not speak with the Star, or who spoke

with the Star but requested confidentiality, are protected by Exemption 7(C) because the

“mention of an individual’s name in a law enforcement file will engender comment and

speculation and carries a stigmatizing connotation.” Schrecker, 349 F.3d at 666. This

substantial privacy interest is not outweighed by the public interest in disclosure, as discussed

above. See supra, Part IV.A.2.f. Accordingly, the DOJ properly redacted the names of Third-




20
   VID 137 includes additional redactions pursuant to Exemptions 6 and 7(C). Doc. 102-1, at
113. Based on the in camera review, this material includes identifying information about the
third party interviewee, such as the interviewee’s criminal history, and was properly withheld.
Reporters Comm., 489 U.S. at 780 (finding that individuals have a substantial privacy interest in
their criminal histories).


                                                 26

       Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 26 of 43
Party MOI interviewees who spoke privately with the Star, Third-Party MOI interviewees who

did not speak with the Star, and DOJ personnel from the Cover Emails. 21 As explained, their

identities are protected and should be redacted pursuant to Exemption 7(C).

                       Exemption 5

       VID 59 and 63 are MOI Emails that were redacted in part due to Exemption 5, on

account of attorney work product and the deliberative process privilege. Attorney work product

protection shields from disclosure “mental impressions, conclusions, opinions, or legal theories

of an attorney . . . concerning the litigation.” Fed. R. Civ. P. 26(b)(3)(B); 5 U.S.C. § 552(b)(5).

The deliberative process privilege shields from disclosure “documents reflecting advisory

opinions, recommendations and deliberations comprising part of a process by which

governmental decisions and policies are formulated.” Sierra Club, 141 S.Ct. at 785 (quoting

NLRB, 421 U.S. at 150). “Documents are ‘predecisional’ if they were generated before the

agency’s final decision on the matter, and they are ‘deliberative’ if they were prepared to help

the agency formulate its position.” Id. (internal citations omitted); State of Mo. ex rel. Shorr v.

U.S. Army Corps of Eng’rs, 147 F.3d 708, 710 (8th Cir. 1998).

       The Vaughn index states the Cover Email portion of VID 59 was withheld in full because

it “contains a discussion regarding clarification of a matter within the MOI” and predates the

Final Memorandum and does not “embody final agency action by the ultimate decision-maker.”

Doc. 71-2, at 59–60. Exemption 5 was not properly applied because the content of the Cover

Email contains neither mental impressions, legal theories, nor clarification of a substantive

matter predating the Final Memorandum. Sierra Club, 141 S.Ct. at 785; Fed. R. Civ. P.



21
  Because Mr. Sheppard does not ask the Court to order the identities of any DOJ personnel
disclosed, the Court assumes the propriety of the DOJ’s decision to redact the names of some
DOJ personnel.
                                                 27

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 27 of 43
26(b)(3)(B); 5 U.S.C. § 552(b)(5). The Cover Email states, “[p]lease review and we’ll discuss

when we talk this afternoon. I have one clarification question for you for something that I’d like

to add to report.” Neither the attorney work product nor deliberative process privilege apply to

the Cover Email portion of VID 59.22

       As to the Attached MOI portion of VID 59, the Vaughn index states the MOI was

withheld in full pursuant to the deliberative process privilege because it predates completion of

the Final Memorandum and contains “selected factual information weighed by the Criminal

Division Review Team as they considered whether the allegations raised by the Star newspaper

were supported by credible evidence.” Doc. 71-2, at 59–60. This draft MOI required further

input and clarification from agency personnel and does not constitute the DOJ’s final product.

Sierra Club, 141 S.Ct. at 786 (“What matters, then, is . . . whether [the document] communicates

a policy on which the agency has settled” and “whether the agency treats the document as its

final view on the matter”). Accordingly, the DOJ appropriately withheld the Attached MOI

portion of VID 59.

       VID 63 is a Cover Email that was produced in part pursuant to Exemption 5, due to

attorney work product protection and the deliberative process privilege. See Doc. 71-2, at 65.

As to the deliberative process privilege, the Vaughn index states VID 63 “reveals contemplated

future investigative steps and selected factual information weighed by the Criminal Division

Review Team” and “it is pre-decisional, inasmuch as it preceded and did not embody final

agency action by the ultimate decision-maker.” Doc. 71-2, at 65. The deliberative process

privilege protects the second email within VID 63 from disclosure because it discusses the



22
  VID 59 and 160 are the same, but explanation indicating the duplication is not included in the
Vaughn index. Doc. 71-2, at 59, 205. The DOJ did not claim Exemption 5 applied to the email
portion of VID 160.
                                                28

       Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 28 of 43
substance of a draft MOI before it was finalized. Sierra Club, 141 S.Ct. at 785–86. Since the

deliberative process privilege applies, the Court need not address arguments concerning work

product. Pinson v. Dep’t of Justice, 243 F.Supp.3d 74, 79 (D.D.C. 2017) (holding that where the

court concludes that certain exemptions were properly applied, the court does not reach the

arguments concerning other claimed exemptions).

       Finally, VID 58 (a Cover Email only) and 68 (containing both a Cover Email and

Attached MOI) also contain redactions pursuant to Exemption 5. Although the Vaughn index

does not apply Exemption 5 in detail to VID 58 and 68, the DOJ properly applied Exemption 5

to VID 58 because the redacted material contains discussion by an agency employee about a

matter in a draft MOI, and whether to include certain information in the draft. Sierra Club, 141

S.Ct. at 785–86 (explaining that documents are deliberative if they contain the thoughts and

process prior to choosing a final agency policy or outcome); Mace v. EEOC, 37 F.Supp.2d 1144,

1150 (E.D. Mo. 1999) (applying the deliberative process privilege to an inter-agency

communication because the document “contain[ed] the personal opinions of the writer rather

than the policy of the agency.”).

       However, the DOJ improperly applied Exemption 5 to VID 68. The redacted material

does not contain any substantive text about a decision the agency was contemplating, nor does it

include the agency employee’s legal impression of any issue. Accordingly, Exemption 5 does

not shield the redacted content in VID 68 from disclosure. Sierra Club, 141 S.Ct. at 785–86;

Fed. R. Civ. P. 26(b)(3)(B); 5 U.S.C. § 552(b)(5).

       The Court grants the DOJ summary judgment as to the application of Exemption 5 to the

MOI portion of VID 59, the email content of VID 58, and the content of the second email

contained in VID 63; these redactions were proper. The Court denies summary judgment as to



                                               29

       Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 29 of 43
VID 68. The redactions pursuant to Exemption 5 contained in VID 68 must be removed, and

then VID 68 must be produced to Mr. Sheppard within sixty days of this order.23

               C. Documents Created after the Final Memorandum was Submitted

       The Vaughn index identifies VID 128–129 and 527 as email chains that postdate the

release of the Final Memorandum. See Doc. 71-2, at 177–79, 363. VID 521 is an email from the

date the Final Memorandum was submitted, and VID 130–131 include email chains from before

the Final Memorandum was released, after the Final Memorandum was released, and one

undated email. Id. at 180–82, 362. The emails were between agency personnel. The author and

recipient(s) names and subject matter titles of the emails are listed in the Vaughn index. See Doc

71-2. The DOJ claimed Exemptions 5, 6, and 7(C) shield these documents from disclosure. Mr.

Sheppard argues VID 128–131, 521, and 527 should be released in full. See Doc. 88, at 3.

                       Exemption 5

       The DOJ claims Exemption 5 attorney work product and deliberative process privilege

apply to the emails. The DOJ argues that “[f]ailure to provide the protection of the deliberative

process privilege in this context is contrary to public policy because it would totally discourage

agencies from undertaking the same kind of good-faith, non-compell[ed], self-imposed reviews

in the future. Disclosure would inhibit the open, frank, internal agency discussion the

deliberative process privilege is intended to protect.” Doc. 31, at 9.

       As to VID 128, the content of the first email states, “[t]his message has been archived”

and contains no additional text. The content of the second email contains only a fragment of a

sentence. This fragment standing alone is not intelligible to an outside reader. Nonetheless, the




23
  Again, the Court has set the 60-day deadline for production in recognition of the logistical
challenges imposed by the ongoing Covid-19 Pandemic.
                                                 30

       Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 30 of 43
fragment contains internal communication between agency personnel that did not constitute final

agency policy and the agency need not produce the unintelligible remains of the document. The

DOJ properly invoked Exemption 5. Sierra Club, 141 S.Ct. at 785.

       As to VID 129–131,24 521,25 and 527, even though some of the emails post-date the Final

Memorandum, the emails contain communication about how to disseminate the results of the

internal review, which constitute pre-decisional discussions. Agency personnel discussing how

to publish a document and weighing options for publication does not constitute a final decision.

Within the emails, the DOJ had not settled on a course of action, and the agency personnel did

not treat the communication as a final view on the matter. Sierra Club, 141 S.Ct. at 786 (“What

matters, then, is…whether [the document] communicates a policy on which the agency has

settled” and “whether the agency treats the document as its final view on the matter”).

Accordingly, the emails were properly withheld in full pursuant to Exemption 5 deliberative

process privilege. Shorr, 147 F.3d at 710 (holding that the deliberative process privilege applies

where disclosure would expose the workings of the decision-making process in a way that would

discourage candid discussion and undermine the agency’s ability to perform its functions);

National Wildlife, 861 F.2d at 1121 (“Recommendations on how to best deal with a particular

issue are themselves the essence of the deliberative process.”).




24
  There are two documents listed at VID 131. Relevant here is the first VID 131, which post-
dates the Final Memorandum.
25
   For VID 521, the Vaughn index does not provide the subject matter line, which reads: “KC
Star recusal matter,” and the Vaughn index does not state that the email is accompanied by seven
Third-Party MOI attachments. Doc. 96-1, at 238–50. Because the email portion of VID 521
does not contain any text, there is no information to be either withheld or disclosed. Because,
after redactions to protect DOJ personnel, no intelligible information remains, DOJ need not
produce this document. Cause of Action Inst. v. U.S. Dep't of Com., 513 F. Supp. 3d 116, 132
(D.D.C. 2021) (citation omitted).
                                                31

       Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 31 of 43
       Because withholding VID 129–131, 521, and 527 is appropriate under Exemption 5, the

Court need not discuss Exemption 7(C). Pinson, 243 F.Supp.3d at 79. Accordingly, the Court

grants summary judgment as to the application of Exemption 5 to these disputed emails. No

further productions of these documents is warranted.

       V.      Protections that Apply to All Disclosures

       When making the productions ordered herein, the DOJ must ensure the following content

is protected via redaction. First, the MOIs contained in VID 32, 141, and 145 contain

information about a potential confidential informant. Pursuant to Exemption 7(D), information

about confidential informants is protected and the DOJ must redact the names and identifying

information of the confidential informants contained in VID 32, 141, and 145.26 Second, the

MOIs contained in VID 49 and 142 contain information about the interviewees’ criminal

histories. Criminal history information is protected, and the DOJ must redact this information

prior to disclosure of VID 49 and 142. Reporters Comm., 489 U.S. at 780 (finding that

individuals have a substantial privacy interest in their criminal histories).

       Finally, many of the interviewees refer to individuals who did not testify at trial, did not

speak with the Star about the underlying arson investigation, and were not interviewed as part of

the internal investigation (“Uninvolved Individual”). Many of these people are relatives or

acquaintances of the five defendants, or other community members. Disclosing the names of

Uninvolved Individuals may be stigmatizing and doing so does nothing to advance the public’s




26
  Exemption (b)(7)(D) protects from disclosure: records or information compiled for law
enforcement purposes, but only to the extent that the production of such law enforcement records
or information could reasonably be expected to disclose the identity of a confidential source . . . .
5 U.S.C. § 552(b)(7)(D); Roth, 642 F.3d at 1185-86 (withholding confidential informants’ names
pursuant to Exemption 7(D)); Miller, 872 F.Supp.2d at 26 (invoking Exemption 7(D) to shield
the “identity of a confidential source”).
                                                  32

        Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 32 of 43
understanding of the DOJ review. Accordingly, the DOJ must redact the names and identifying

information of any Unidentified Individual referenced in any of the records the Court orders

produced. Schrecker, 349 F.3d at 661; Multi Ag Media, 515 F.3d at 1229–30.

       VI.     Conclusion

       The Court grants in part and denies in part summary judgment for Mr. Sheppard and

grants in part and denies in part summary judgment for the DOJ, as described herein. The DOJ

is ordered to produce the Final Memorandum, MOIs, and MOI Emails with only the redactions

discussed above to Mr. Sheppard within thirty days of the date of this Order.



                                                    s/ Nanette K. Laughrey
                                                    NANETTE K. LAUGHREY
                                                    United States District Judge

Dated: 9/21/2021
Jefferson City, Missouri




                                               33

       Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 33 of 43
                                        Appendix A


VID    Action
Number
9      VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 should be produced with only
       narrow redactions to protect the names of interviewees and information explicitly
       identifying DOJ personnel, third parties completely uninvolved with the underlying
       arson investigation, and third parties interviewed as part of the DOJ review who did
       not speak with the Star. Redactions should not be applied to protect the names of
       these interviewees—all of whom spoke to the Star—or any other interviewee who
       spoke to the Star. Otherwise, the substance of these interviews should be produced
       in their entirety.
10        No further production required
11        VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 should be produced with only
          narrow redactions to protect the names of interviewees and information explicitly
          identifying DOJ personnel, third parties completely uninvolved with the underlying
          arson investigation, and third parties interviewed as part of the DOJ review who did
          not speak with the Star. Redactions should not be applied to protect the names of
          these interviewees—all of whom spoke to the Star—or any other interviewee who
          spoke to the Star. Otherwise, the substance of these interviews should be produced
          in their entirety.
12        No further production required
13        No further production required
14        VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 should be produced with only
          narrow redactions to protect the names of interviewees and information explicitly
          identifying DOJ personnel, third parties completely uninvolved with the underlying
          arson investigation, and third parties interviewed as part of the DOJ review who did
          not speak with the Star. Redactions should not be applied to protect the names of
          these interviewees—all of whom spoke to the Star—or any other interviewee who
          spoke to the Star. Otherwise, the substance of these interviews should be produced
          in their entirety.
17        VID 17 should be produced with redactions to protect the identities of the
          interviewee, DOJ personnel and investigators, third parties completely uninvolved
          with the underlying arson investigation, and third parties interviewed as part of the
          DOJ review who did not speak with the Star.
23        VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 should be produced with only
          narrow redactions to protect the names of interviewees and information explicitly
          identifying DOJ personnel, third parties completely uninvolved with the underlying
          arson investigation, and third parties interviewed as part of the DOJ review who did
          not speak with the Star. Redactions should not be applied to protect the names of
          these interviewees—all of whom spoke to the Star—or any other interviewee who
          spoke to the Star. Otherwise, the substance of these interviews should be produced
          in their entirety.




                                             34

      Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 34 of 43
                                     Appendix A


24      VID 24, 26, 27, 30, 36, 38, 50, 141, and 145 should be produced with only narrow
        redactions to protect the names of DOJ personnel, third parties completely
        uninvolved with the underlying arson investigation, and third parties interviewed as
        part of the DOJ review who did not speak with the Star or who spoke with the Star
        and requested anonymity.
25      No further production required
26      VID 24, 26, 27, 30, 36, 38, 50, 141, and 145 should be produced with only narrow
        redactions to protect the names of DOJ personnel, third parties completely
        uninvolved with the underlying arson investigation, and third parties interviewed as
        part of the DOJ review who did not speak with the Star or who spoke with the Star
        and requested anonymity.
27      VID 24, 26, 27, 30, 36, 38, 50, 141, and 145 should be produced with only narrow
        redactions to protect the names of DOJ personnel, third parties completely
        uninvolved with the underlying arson investigation, and third parties interviewed as
        part of the DOJ review who did not speak with the Star or who spoke with the Star
        and requested anonymity.
28      VID 28, 33, 34, and 37 should be produced with only narrow redactions to protect
        the names of DOJ personnel, individuals completely uninvolved with the underlying
        arson investigation, and Third-Party MOI interviewees who did not speak with the
        Star or who did so but requested anonymity. Otherwise, the substance of the MOIs
        should be produced in their entirety.
29      No further production required
30      VID 24, 26, 27, 30, 36, 38, 50, 141, and 145 should be produced with only narrow
        redactions to protect the names of DOJ personnel, third parties completely
        uninvolved with the underlying arson investigation, and third parties interviewed as
        part of the DOJ review who did not speak with the Star or who spoke with the Star
        and requested anonymity.
31      VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 should be produced with only
        narrow redactions to protect the names of interviewees and information explicitly
        identifying DOJ personnel, third parties completely uninvolved with the underlying
        arson investigation, and third parties interviewed as part of the DOJ review who did
        not speak with the Star. Redactions should not be applied to protect the names of
        these interviewees—all of whom spoke to the Star—or any other interviewee who
        spoke to the Star. Otherwise, the substance of these interviews should be produced
        in their entirety.
32      As VID 32 identifies a confidential informant, any information that explicitly
        identifies the informant must be redacted pursuant to Exemption 7(D).




                                           35

     Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 35 of 43
                                     Appendix A


33      VID 28, 33, 34, and 37 should be produced with only narrow redactions to protect
        the names of DOJ personnel, individuals completely uninvolved with the underlying
        arson investigation, and Third-Party MOI interviewees who did not speak with the
        Star or who did so but requested anonymity. Otherwise, the substance of the MOIs
        should be produced in their entirety.
34      VID 28, 33, 34, and 37 should be produced with only narrow redactions to protect
        the names of DOJ personnel, individuals completely uninvolved with the underlying
        arson investigation, and Third-Party MOI interviewees who did not speak with the
        Star or who did so but requested anonymity. Otherwise, the substance of the MOIs
        should be produced in their entirety.
35      VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 should be produced with only
        narrow redactions to protect the names of interviewees and information explicitly
        identifying DOJ personnel, third parties completely uninvolved with the underlying
        arson investigation, and third parties interviewed as part of the DOJ review who did
        not speak with the Star. Redactions should not be applied to protect the names of
        these interviewees—all of whom spoke to the Star—or any other interviewee who
        spoke to the Star. Otherwise, the substance of these interviews should be produced
        in their entirety.

36      VID 24, 26, 27, 30, 36, 38, 50, 141, and 145 should be produced with only narrow
        redactions to protect the names of DOJ personnel, third parties completely
        uninvolved with the underlying arson investigation, and third parties interviewed as
        part of the DOJ review who did not speak with the Star or who spoke with the Star
        and requested anonymity.
37      VID 28, 33, 34, and 37 should be produced with only narrow redactions to protect
        the names of DOJ personnel, individuals completely uninvolved with the underlying
        arson investigation, and Third-Party MOI interviewees who did not speak with the
        Star or who did so but requested anonymity. Otherwise, the substance of the MOIs
        should be produced in their entirety.
38      VID 24, 26, 27, 30, 36, 38, 50, 141, and 145 should be produced with only narrow
        redactions to protect the names of DOJ personnel, third parties completely
        uninvolved with the underlying arson investigation, and third parties interviewed as
        part of the DOJ review who did not speak with the Star or who spoke with the Star
        and requested anonymity.
42      VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 should be produced with only
        narrow redactions to protect the names of interviewees and information explicitly
        identifying DOJ personnel, third parties completely uninvolved with the underlying
        arson investigation, and third parties interviewed as part of the DOJ review who did
        not speak with the Star. Redactions should not be applied to protect the names of
        these interviewees—all of whom spoke to the Star—or any other interviewee who
        spoke to the Star. Otherwise, the substance of these interviews should be produced
        in their entirety.
43      No further production required


                                           36

     Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 36 of 43
                                     Appendix A


44      VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 should be produced with only
        narrow redactions to protect the names of interviewees and information explicitly
        identifying DOJ personnel, third parties completely uninvolved with the underlying
        arson investigation, and third parties interviewed as part of the DOJ review who did
        not speak with the Star. Redactions should not be applied to protect the names of
        these interviewees—all of whom spoke to the Star—or any other interviewee who
        spoke to the Star. Otherwise, the substance of these interviews should be produced
        in their entirety.
45      No further production required
46      VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 should be produced with only
        narrow redactions to protect the names of interviewees and information explicitly
        identifying DOJ personnel, third parties completely uninvolved with the underlying
        arson investigation, and third parties interviewed as part of the DOJ review who did
        not speak with the Star. Redactions should not be applied to protect the names of
        these interviewees—all of whom spoke to the Star—or any other interviewee who
        spoke to the Star. Otherwise, the substance of these interviews should be produced
        in their entirety.

47      VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 should be produced with only
        narrow redactions to protect the names of interviewees and information explicitly
        identifying DOJ personnel, third parties completely uninvolved with the underlying
        arson investigation, and third parties interviewed as part of the DOJ review who did
        not speak with the Star. Redactions should not be applied to protect the names of
        these interviewees—all of whom spoke to the Star—or any other interviewee who
        spoke to the Star. Otherwise, the substance of these interviews should be produced
        in their entirety.
48      No further production required
49       VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 should be produced with only
        narrow redactions to protect the names of interviewees and information explicitly
        identifying DOJ personnel, third parties completely uninvolved with the underlying
        arson investigation, and third parties interviewed as part of the DOJ review who did
        not speak with the Star. Redactions should not be applied to protect the names of
        these interviewees—all of whom spoke to the Star—or any other interviewee who
        spoke to the Star. Otherwise, the substance of these interviews should be produced
        in their entirety.

        VID 49 also contains information related to the criminal history of the interviewee.
        This information should be redacted.
50      VID 24, 26, 27, 30, 36, 38, 50, 141, and 145 should be produced with only narrow
        redactions to protect the names of DOJ personnel, third parties completely
        uninvolved with the underlying arson investigation, and third parties interviewed as
        part of the DOJ review who did not speak with the Star or who spoke with the Star
        and requested anonymity.



                                           37

     Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 37 of 43
                                     Appendix A


51      VID 51, 140, 143A, 143B, 148, 150, 155A, and 155B should be produced with only
        narrow redactions to protect the names of DOJ personnel, individuals completely
        uninvolved with the underlying arson investigation, and Third-Party MOI
        interviewees who did not speak with the Star or who spoke with the Star and
        requested anonymity. The DOJ may redact any personal information pertaining to
        those accused, but not convicted, of the underlying arson, other than their names.
58      No further production required
59      The DOJ must produce VID 59, 61, 65, 68, 133, 134, 135, 137, and 160 with the
        names of Third-Party MOI interviewees who spoke publicly with the Star in
        unredacted form. The DOJ must unredact any reference to an Accused MOI
        interviewee. Narrow redactions should be made or maintained to protect the names
        of DOJ personnel, individuals completely uninvolved with the underlying arson
        investigation, and Third-Party MOI interviewees who did not speak with the Star or
        who did so but requested anonymity.

        In addition, the DOJ may redact pages 2 and 3 of VID 59 because the draft MOI is
        covered by the deliberative process privilege.
60      VID 60 should be produced with only narrow redactions to protect the names of DOJ
        personnel, individuals completely uninvolved with the underlying arson
        investigation, and Third-Party MOI interviewees who did not speak with the Star or
        who spoke with the Star and requested anonymity.
61      The DOJ must produce VID 59, 61, 65, 68, 133, 134, 135, 137, and 160 with the
        names of Third-Party MOI interviewees who spoke publicly with the Star in
        unredacted form. The DOJ must unredact any reference to an Accused MOI
        interviewee. Narrow redactions should be made or maintained to protect the names
        of DOJ personnel, individuals completely uninvolved with the underlying arson
        investigation, and Third-Party MOI interviewees who did not speak with the Star or
        who did so but requested anonymity.
63      No further production required
65      The DOJ must produce VID 59, 61, 65, 68, 133, 134, 135, 137, and 160 with the
        names of Third-Party MOI interviewees who spoke publicly with the Star in
        unredacted form. The DOJ must unredact any reference to an Accused MOI
        interviewee. Narrow redactions should be made or maintained to protect the names
        of DOJ personnel, individuals completely uninvolved with the underlying arson
        investigation, and Third-Party MOI interviewees who did not speak with the Star or
        who did so but requested anonymity.
66      VID 66 is a Cover Email with an Attached MOI. The Attached MOI should be
        redacted consistent with VID 17. Narrow redactions should be applied to the Cover
        Email to protect the names of the interviewee and DOJ personnel.
67      VID 67 is an email exchange attaching a version of the MOI listed at VID 50. The
        Attached MOI should be redacted consistent with VID 50. Narrow redactions should
        be applied to the Cover Email to protect the names of the interviewee and DOJ
        personnel.


                                          38

     Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 38 of 43
                                      Appendix A


68       The DOJ must produce VID 59, 61, 65, 68, 133, 134, 135, 137, and 160 with the
         names of Third-Party MOI interviewees who spoke publicly with the Star in
         unredacted form. The DOJ must unredact any reference to an Accused MOI
         interviewee. Narrow redactions should be made or maintained to protect the names
         of DOJ personnel, individuals completely uninvolved with the underlying arson
         investigation, and Third-Party MOI interviewees who did not speak with the Star or
         who did so but requested anonymity.
69       The DOJ must produce the Final Memorandum with redactions consistent with the
         underlying MOIs upon which the memorandum is based. Specifically, redactions
         must be made to protect the names of DOJ personnel, third parties completely
         uninvolved with the underlying arson investigation, and third parties interviewed as
         part of the DOJ review who did not speak with the Star or who did so but requested
         anonymity. Any references to confidential informants were properly redacted. Any
         redaction applied to protect the identities of unindicted suspects in the underlying
         arson investigation must be removed. Any redactions applied to protect other
         identifying information, beyond the suspects’ names, were proper.
121      The DOJ must produce the Final Memorandum with redactions consistent with the
         underlying MOIs upon which the memorandum is based. Specifically, redactions
         must be made to protect the identities of DOJ personnel, third parties completely
         uninvolved with the underlying arson investigation, and third parties interviewed as
         part of the DOJ review who did not speak with the Star or who did so but requested
         anonymity. Any references to confidential informants were properly redacted. Any
         redaction applied to protect the identities of unindicted suspects in the underlying
         arson investigation must be removed. Any redactions applied to protect other
         identifying information, beyond the suspects’ names, were proper.
128      No further production required
129      No further production required
130      No further production required
131      No further production required
132      No further production required
133      The DOJ must produce VID 59, 61, 65, 68, 133, 134, 135, 137, and 160 with the
         names of Third-Party MOI interviewees who spoke publicly with the Star in
         unredacted form. The DOJ must unredact any reference to an Accused MOI
         interviewee. Narrow redactions should be made or maintained to protect the names
         of DOJ personnel, individuals completely uninvolved with the underlying arson
         investigation, and Third-Party MOI interviewees who did not speak with the Star or
         who did so but requested anonymity.
134      The DOJ must produce VID 59, 61, 65, 68, 133, 134, 135, 137, and 160 with the
         names of Third-Party MOI interviewees who spoke publicly with the Star in
         unredacted form. The DOJ must unredact any reference to an Accused MOI
         interviewee. Narrow redactions should be made or maintained to protect the names
         of DOJ personnel, individuals completely uninvolved with the underlying arson
         investigation, and Third-Party MOI interviewees who did not speak with the Star or
         who did so but requested anonymity.

                                            39

      Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 39 of 43
                                      Appendix A


135      The DOJ must produce VID 59, 61, 65, 68, 133, 134, 135, 137, and 160 with the
         names of Third-Party MOI interviewees who spoke publicly with the Star in
         unredacted form. The DOJ must unredact any reference to an Accused MOI
         interviewee. Narrow redactions should be made or maintained to protect the names
         of DOJ personnel, individuals completely uninvolved with the underlying arson
         investigation, and Third-Party MOI interviewees who did not speak with the Star or
         who did so but requested anonymity.
136      VID 136 is an email referencing and attaching a version of VID 17. Accordingly,
         consistent with VID 17, the MOI and cover emails shall be produced with only
         narrow redactions to protect the names of the interviewee, DOJ personnel,
         individuals completely uninvolved with the underlying arson investigation, and
         Third-Party MOI interviewees who did not speak with the Star, or who did so but
         requested anonymity.
137      The DOJ must produce VID 59, 61, 65, 68, 133, 134, 135, 137, and 160 with the
         names of Third-Party MOI interviewees who spoke publicly with the Star in
         unredacted form. The DOJ must unredact any reference to an Accused MOI
         interviewee. Narrow redactions should be made or maintained to protect the names
         of DOJ personnel, individuals completely uninvolved with the underlying arson
         investigation, and Third-Party MOI interviewees who did not speak with the Star or
         who did so but requested anonymity.
138      VID 138 is an email attaching a draft of an MOI reflecting the interview of an
         Accused MOI interviewee. The draft MOI itself is not attached. Accordingly, the
         Cover Email should be produced with only narrow redactions to protect the names
         of DOJ personnel, third parties completely uninvolved with the underlying arson
         investigation, and third parties interviewed as part of the DOJ review who did not
         speak with the Star. The interviewee’s name, as reflected in the attachment title,
         must be unredacted.
139       VID 139 is an email attaching a draft of an MOI reflecting the interview of an
         Accused MOI interviewee. The draft MOI itself is not attached. Accordingly, the
         email should be produced with only narrow redactions to protect the identities of
         DOJ personnel, third parties completely uninvolved with the underlying arson
         investigation, and third parties interviewed as part of the DOJ review who did not
         speak with the Star. The interviewee’s name, as reflected in the attachment title,
         must be unredacted.
140      VID 51, 140, 143A, 143B, 148, 150, 155A, and 155B should be produced with only
         narrow redactions to protect the names of DOJ personnel, individuals completely
         uninvolved with the underlying arson investigation, and Third-Party MOI
         interviewees who did not speak with the Star or who spoke with the Star and
         requested anonymity. The DOJ may redact any personal information pertaining to
         those accused, but not convicted, of the underlying arson, other than their names.




                                           40

      Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 40 of 43
                                        Appendix A


141       VID 24, 26, 27, 30, 36, 38, 50, 141, and 145 should be produced with only narrow
          redactions to protect the names of DOJ personnel, third parties completely
          uninvolved with the underlying arson investigation, and third parties interviewed as
          part of the DOJ review who did not speak with the Star or who spoke with the Star
          and requested anonymity.

          As VID 141 identifies a confidential informant, any information that explicitly
          identifies that informant was properly redacted under Exemption 7(D).
142       VID 9, 11, 14, 23, 31, 35, 42, 44, 46, 47, 49, and 142 should be produced with only
          narrow redactions to protect the names of interviewees and information explicitly
          identifying DOJ personnel, third parties completely uninvolved with the underlying
          arson investigation, and third parties interviewed as part of the DOJ review who did
          not speak with the Star. Redactions should not be applied to protect the names of
          these interviewees—all of whom spoke to the Star—or any other interviewee who
          spoke to the Star. Otherwise, the substance of these interviews should be produced
          in their entirety.

          VID 142 also contains information related to the criminal history of the interviewee.
          This information should be redacted.
143A      VID 51, 140, 143A, 143B, 148, 150, 155A, and 155B should be produced with only
          narrow redactions to protect the names of DOJ personnel, individuals completely
          uninvolved with the underlying arson investigation, and Third-Party MOI
          interviewees who did not speak with the Star or who spoke with the Star and
          requested anonymity. The DOJ may redact any personal information pertaining to
          those accused, but not convicted, of the underlying arson, other than their names.
143B      VID 51, 140, 143A, 143B, 148, 150, 155A, and 155B should be produced with only
          narrow redactions to protect the names of DOJ personnel, individuals completely
          uninvolved with the underlying arson investigation, and Third-Party MOI
          interviewees who did not speak with the Star or who spoke with the Star and
          requested anonymity. The DOJ may redact any personal information pertaining to
          those accused, but not convicted, of the underlying arson, other than their names.
144       VID 144 is an email attaching two draft MOIs, and a copy of one of those MOIs,
          VID 25. DOJ appropriately applied redactions to both the cover email and the draft
          MOI, and accordingly no further production is necessary.
145       VID 24, 26, 27, 30, 36, 38, 50, 141, and 145 should be produced with only narrow
          redactions to protect the names of DOJ personnel, third parties completely
          uninvolved with the underlying arson investigation, and third parties interviewed as
          part of the DOJ review who did not speak with the Star or who spoke with the Star
          and requested anonymity.

          As VID 145 also identifies a confidential informant, any information that explicitly
          identifies the informant was properly redacted under Exemption 7(D).




                                             41

       Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 41 of 43
                                       Appendix A


146      VID 146 is a cover email and version of the MOI listed at VID 17. Accordingly,
         both the Attached MOI and the Cover Email should be produced with only redactions
         to protect the names of the interviewee, DOJ personnel, third parties completely
         uninvolved with the underlying arson investigation, and third parties interviewed as
         part of the DOJ review who did not speak with the Star.
147      VID 147 is a Cover Email attaching the MOI listed at VID 148. As the MOI reflects
         an interview with an Accused MOI interviewee, it should redacted only to protect
         the names of DOJ personnel, third parties completely uninvolved with the underlying
         arson investigation, and third parties interviewed as part of the DOJ review who did
         not speak with the Star.
148      VID 51, 140, 143A, 143B, 148, 150, 155A, and 155B should be produced with only
         narrow redactions to protect the names of DOJ personnel, individuals completely
         uninvolved with the underlying arson investigation, and Third-Party MOI
         interviewees who did not speak with the Star or who spoke with the Star and
         requested anonymity. The DOJ may redact any personal information pertaining to
         those accused, but not convicted, of the underlying arson, other than their names.
150      VID 51, 140, 143A, 143B, 148, 150, 155A, and 155B should be produced with only
         narrow redactions to protect the names of DOJ personnel, individuals completely
         uninvolved with the underlying arson investigation, and Third-Party MOI
         interviewees who did not speak with the Star or who spoke with the Star and
         requested anonymity. The DOJ may redact any personal information pertaining to
         those accused, but not convicted, of the underlying arson, other than their names.
151      VID 151 is a cover email attaching two MOIs, and includes a draft of the MOI listed
         at VID 50. The identity of the second MOI interviewee—one of the accused MOI
         interviewees—is visible in the cover email. Accordingly, narrow redactions should
         be applied to protect DOJ personnel, individuals completely uninvolved with the
         underlying arson investigation, and Third-Party MOI interviewees who did not speak
         with the Star or who spoke with the Star and requested anonymity. The DOJ may
         redact any personal information pertaining to the Accused MOI interviewees, other
         than their names.
152      VID 152 is a cover letter attaching an MOI reflecting an interview with DOJ
         personnel. Accordingly, both the cover email and draft MOI shall be produced with
         narrow redactions to protect the names of DOJ personnel, individuals completely
         uninvolved with the underlying arson investigation, and Third-Party MOI
         interviewees who did not speak with the Star or who spoke with the Star and
         requested anonymity. The DOJ may redact any personal information pertaining to
         Accused MOI interviewees, other than their names.

         The DOJ may apply redactions to protect the identity of any confidential informants
         not falling into any of the previous categories.
153      VID 153 is an email attaching a draft of an MOI listed at 155A and/or 155B. The
         draft MOI is not attached. Accordingly, narrow redactions shall be applied to protect
         the names of DOJ personnel. The attachment title, reflecting the name of the
         interviewee, shall be unredacted.



                                            42

      Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 42 of 43
                                        Appendix A


154       VID 154 is an email attaching a draft of an MOI listed at 155A and/or 155B. The
          draft MOI is not attached. Accordingly, narrow redactions shall be applied to protect
          the names of DOJ personnel. The attachment title, reflecting the name of the
          interviewee, shall be unredacted.
155A      VID 51, 140, 143A, 143B, 148, 150, 155A, and 155B should be produced with only
          narrow redactions to protect the names of DOJ personnel, individuals completely
          uninvolved with the underlying arson investigation, and Third-Party MOI
          interviewees who did not speak with the Star or who spoke with the Star and
          requested anonymity. The DOJ may redact any personal information pertaining to
          those accused, but not convicted, of the underlying arson, other than their names.
155B      VID 51, 140, 143A, 143B, 148, 150, 155A, and 155B should be produced with only
          narrow redactions to protect the names of DOJ personnel, individuals completely
          uninvolved with the underlying arson investigation, and Third-Party MOI
          interviewees who did not speak with the Star or who spoke with the Star and
          requested anonymity. The DOJ may redact any personal information pertaining to
          those accused, but not convicted, of the underlying arson, other than their names.
156       No further production required
157       No further production required
158       VID 158 is a cover email and the attached draft of the MOI listed at VID 148. As
          the MOI reflects an interview with an Accused MOI interviewee, it should be
          redacted only to protect the identities of DOJ personnel and investigators, third
          parties completely uninvolved with the underlying arson investigation, and third
          parties interviewed as part of the DOJ review who did not speak with the Star.
160       The DOJ must produce VID 59, 61, 65, 68, 133, 134, 135, 137, and 160 with the
          names of Third-Party MOI interviewees who spoke publicly with the Star in
          unredacted form. The DOJ must unredact any reference to an Accused MOI
          interviewee. Narrow redactions should be made or maintained to protect the names
          of DOJ personnel, individuals completely uninvolved with the underlying arson
          investigation, and Third-Party MOI interviewees who did not speak with the Star or
          who did so but requested anonymity.
521       No further production required
527       No further production required
549       VID 549 should be withheld in its entirety pursuant to Exemption 5. The deliberative
          process privilege applies.




                                             43

       Case 4:17-cv-01037-NKL Document 104 Filed 09/21/21 Page 43 of 43
